 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                      EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                              2:18-MC-00143-KJM-DB
12                         Plaintiff,
                                                            CONSENT JUDGMENT OF FORFEITURE
13                 v.
14   APPROXIMATELY $10,000.00 IN U.S.
     CURRENCY,
15
                           Defendant.
16

17          Pursuant to the Stipulations for Consent Judgment of Forfeiture, the Court finds:

18          1.     On April 11, 2018, inspectors with the United States Postal Inspection Service

19 (“USPIS”) seized approximately $10,000.00 in U.S. Currency (“the defendant currency”) from Lannis

20 Prince aka Lannis Melvin (“Melvin”) during a parcel interdiction at the Processing and Distribution

21 Center located in West Sacramento, California.

22          2.     USPIS commenced administrative forfeiture proceedings, sending direct written notice to

23 all known potential claimants and publishing notice to all others. On or about June 25, 2018, USPIS

24 received a claim from Tiffany Brox (“Brox” or “claimant”) asserting an ownership interest in the

25 defendant currency. On or about July 23, 2018, USPIS received a claim from Therese Valmore

26 (“Valmore” or “claimant”) asserting an ownership interest in the defendant currency.

27          3.     Claimants do not contest the United States’ representation that it could show at a

28 forfeiture trial that on April 11, 2018, USPIS conducted a parcel interdiction at the Processing and
                                                        1
                                                                                      Consent Judgment of Forfeiture
 1 Distribution Center located at 3775 Industrial Boulevard, West Sacramento, California. During the

 2 interdiction, law enforcement officials identified a parcel that bore markers consistent with parcels used

 3 for shipping contraband, Priority Mail parcel # EL 405584429 US. The package was addressed to

 4 Gina, 1573 Dana Dr Apt 107, Redding, California 96003, with the following return address: Prince,

 5 421 Edward Knoto Thomas, Ville Platte, LA 70586.

 6          4.      Claimants do not contest the United States’ representation that the parcel was presented

 7 to a drug detection dog, who positively alerted to the presence of the odor of narcotics.

 8          5.      Claimants do not contest the United States’ representation that it could further show at

 9 trial that on April 11, 2018, Postal Inspectors contacted Brox over the telephone to discuss the package.

10 Brox said Gina was her nickname. Brox was able to identify the parcel by the tracking number and

11 said it was from her fiancé (Melvin). She said the parcel contained money to pay her bills. Brox then

12 3-way called Melvin so they could all speak. Inspectors then spoke to Brox and a male sounding voice

13 that claimed to be Melvin and Melvin confirmed he sent the parcel in question and said he lived at the

14 sending address. He also stated the parcel contained money for Brox’s bills. Melvin gave consent to

15 open Priority Mail parcel # EL 405584429 US. Inside the Priority Mail parcel was a Fruit of the Loom

16 bag of T-shirts. Concealed within the bundle of clothing was a vacuum/heat sealed plastic bag wrapped

17 in carbon paper. Inside the bag was more carbon paper wrapped around another vacuum/heat sealed

18 bag containing U.S. currency totaling $10,000.00. The parcel did not contain any notes, receipts, or

19 instructions.

20          6.      Lannis Melvin passed away on May 21, 2018. Ms. Valmore is Mr. Melvins’ mother.

21          7.      Claimants do not contest the United States’ representation that it could further show at a

22 forfeiture trial that the defendant currency is forfeitable to the United States pursuant to 21 U.S.C. §

23 881(a)(6).

24          8.       Without admitting the truth of the factual assertions contained above, claimants

25 specifically denying the same, and for the purpose of reaching an amicable resolution and compromise

26 of this matter, claimants agree that an adequate factual basis exists to support forfeiture of the defendant

27 currency. Brox and Valmore acknowledged that they are the sole owners of the defendant currency,

28 and that no other person or entity has any legitimate claim of interest therein. Should any person or
                                                         2
                                                                                        Consent Judgment of Forfeiture
 1 entity institute any kind of claim or action against the government with regard to its forfeiture of the

 2 defendant currency, claimants shall hold harmless and indemnify the United States, as set forth below.

 3          9.      This Court has jurisdiction in this matter pursuant to 28 U.S.C. §§ 1345 and 1355, as this

 4 is the judicial district in which acts or omissions giving rise to the forfeiture occurred.

 5          10.     This Court has venue pursuant to 28 U.S.C. § 1395, as this is the judicial district in

 6 which the defendant currency was seized.

 7          11.     The parties herein desire to settle this matter pursuant to the terms of duly executed

 8 Stipulations for Consent Judgment of Forfeiture.

 9          Based upon the above findings, and the files and records of the Court, it is hereby ORDERED

10 AND ADJUDGED:

11          1.      The Court adopts the Stipulations for Consent Judgment of Forfeiture entered into by

12 and between the parties.

13          2.      Upon entry of this Consent Judgment of Forfeiture, $1,000.00 of the Approximately

14 $10,000.00 in U.S. Currency, together with any interest that may have accrued on the total amount

15 seized, shall be forfeited to the United States pursuant to 21 U.S.C. § 881(a)(6), to be disposed of

16 according to law.

17          3.      Upon entry of this Consent Judgment of Forfeiture, but no later than 60 days thereafter,

18 $5,000.00 of the Approximately $10,000.00 in U.S. Currency shall be returned to claimant Tiffany

19 Brox through her attorney Jacek W. Lentz.

20          4.      Upon entry of this Consent Judgment of Forfeiture, but no later than 60 days thereafter,

21 $4,000.00 of the Approximately $10,000.00 in U.S. Currency shall be returned to claimant Therese

22 Valmore.

23          5.      The United States of America and its servants, agents, and employees and all other

24 public entities, their servants, agents and employees, are released from any and all liability arising out

25 of or in any way connected with the seizure or forfeiture of the defendant currency. This is a full and

26 final release applying to all unknown and unanticipated injuries, and/or damages arising out of said

27 seizure or forfeiture, as well as to those now known or disclosed. Claimants waived the provisions of

28 California Civil Code § 1542.
                                                           3
                                                                                         Consent Judgment of Forfeiture
 1          6.     No portion of the stipulated settlement, including statements or admissions made

 2 therein, shall be admissible in any criminal action pursuant to Rules 408 and 410(a)(4) of the Federal

 3 Rules of Evidence.

 4          7.     All parties will bear their own costs and attorney’s fees.

 5          8.     Pursuant to the Stipulations for Consent Judgment of Forfeiture filed herein, the Court

 6 enters a Certificate of Reasonable Cause pursuant to 28 U.S.C. § 2465, that there was reasonable cause

 7 for the seizure of the above-described defendant currency.

 8          IT IS SO ORDERED
 9 DATED: December 4, 2018.

10

11

12                                                           UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         4
                                                                                     Consent Judgment of Forfeiture
